NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ALFRED A. ANDREANO,
C'laimant-Appellami,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7103
Appeal from the United States C0urt of Appeals for
Veterans Claims in case no. 08-2851, Judge Will.iam A.
Moorman.
ORDER
Alfred A. Andreano moves without opposition to rein-
state his appea1.
On August 12, 2010, the court dismissed Andreano’s
appeal for failing to file his informal brief. Andreano has
simultaneously filed his brief with his motion for rein-
statement
Acc0rdingly,
IT ls ORDERED THAT:

ANDREANO V. DVA 2
(1) The motion is granted The court’s August 12,
2010 order is vacated, the court’s mandate is recalled and
the appeal is reinstated.
(2) The Secretary of Veterans Affairs’ brief is due
within 21 days from the date of filing of this order.
FoR THE CoURT
SEP 1 4 2010 /3/Jan H0rba1y
Date J an Horbaly
Clerk
cc: A1fred A. Andreano
David D’ Alessandris, Esq. (Informal Brief Enclosed)
s19
FlLED
u.s. collar 0F APPEALs FOR
ms FEnERAL crRcu1T
SEP 14 2010
1AnHoRsA1.v
clinic